Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 6-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claim 6 how the “the fuel inlet hole of the fuel hole of the first stack (hereinafter referred to as a first fuel inlet hole)” is different from “a fuel inlet hole” in claim 1. For the purposes of prosecution, they have been examined as being the same.
3.	The same applies to the limitations “(hereinafter referred to as a first fuel discharge hole)” and (hereinafter referred to as a first air discharge hole) in claim 6. It is suggested that the limitations “hereinafter” can be removed and the Applicant should recite limitations that are clear.
4.	It is unclear in claim 12 if “the first end plate” (narrow limitation) is a requirement of claim 12 since claim 12 also includes “a pair of first end plates” (broad “the second end plate” in claim 12. 
The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US20080152987).
6.	Regarding claim 1, Nakashima teaches a fuel cell stack (see Fig. below) included in a fuel cell device to produce power, the fuel cell stack comprising: a first stack including a plurality of first fuel cells which are stacked on top of each other; and a second stack including a plurality of second fuel cells which are stacked on top of each other, and being disposed on one side of the first stack, wherein each of the first stack and the second stack comprises: a fuel hole having a fuel inlet hole, through which fuel to be supplied to anodes of the respective first and second fuel cells is introduced, and a fuel discharge hole, through which the fuel passing through the anodes is discharged; and an air hole having an air inlet hole, through which air to be supplied to cathodes of the respective first and second fuel cells is introduced, and an air discharge hole, through which the air passing through the cathodes is discharged (see Fig. below).


    PNG
    media_image1.png
    639
    754
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US20080152987) as applied to claim 1 in view of Senner et al. (US20060240302).
8.	Regarding claims 2-15, the complete discussion of Nakashima as applied to claim 1 is incorporated herein. It is conventional to enclose fuel cell stacks in a housing or casing.
9.	Nakashima discloses the following secondary teachings (see Fig. below).

    PNG
    media_image2.png
    645
    946
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    679
    770
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    721
    850
    media_image4.png
    Greyscale

10.	However, they are silent about the limitations of claims 3 and 4.
11.	Senner teaches a fuel cell system wherein a plurality of fuel cells are arranged in a series of stages, the number of fuel cells decreasing in number in each stage (abstract) for the benefit of stoichiometry of the anode gas increasing or decreasing from stage to stage, depending on the number of cells in each stage [0020].

    PNG
    media_image5.png
    475
    854
    media_image5.png
    Greyscale

11.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakashima with Senner’s number of fuel cells decreasing in number in each stage for the benefit of stoichiometry of the anode gas increasing or decreasing from stage to stage, depending on the number of cells in each stage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722